Exhibit 10.22

Novation Agreement and First Amendment to

Amended and Restated Master Services and Supply Agreement

This Agreement is a novation of, and amendment to, the Master Services and
Supply Agreement among LifeScan, Inc. (LifeScan US), Universal Biosensors Pty
Ltd (UBS) and Universal Biosensors, Inc. (UBI), dated 29 October 2007 (as
subsequently amended and restated, the MSSA) and the associated agreements and
addenda listed in clause 7 (Associated Agreements). By novation, LifeScan
Europe, a division of Cilag GmbH International (LIFESCAN Europe) will replace
LIFESCAN US as a party to the MSSA and the Associated Agreements. By amendment,
the parties agree to certain terms necessary to give effect to their intention
that the MSSA and the Associated Agreements be novated.

Background:

WHEREAS, LIFESCAN US, UBS and UBI entered into the MSSA dated 29 October 2007,
which was amended by a First Amendment effective 11 December 2008, and was later
amended and restated effective 14 May 2009, and LIFESCAN US, UBS and UBI also
entered the Associated Agreements; and

WHEREAS, LIFESCAN US assigned and transferred full title and interest in the
MSSA, and certain of the Associated Agreements to LIFESCAN Europe by virtue of
an Assignment Agreement effective 1 January 2008 (the Assignment); and

WHEREAS, by virtue of the Assignment, LIFESCAN Europe agreed to assume LIFESCAN
US’s rights and obligations under the MSSA and those of the Associated
Agreements that had been entered into at the date of the Assignment; and

WHEREAS, since 1 January 2008, LIFESCAN US represents that pursuant to the terms
of the Assignment LIFESCAN Europe has reimbursed LIFESCAN US for all costs paid
to UBI and UBS by LIFESCAN US under the MSSA and relevant Associated Agreements;
and

 

 

 

Novation Agreement and Amendment   Page 1  



--------------------------------------------------------------------------------

WHEREAS, UBS and UBI were not given notice of the Assignment and therefore
performed their rights, duties and obligations under the MSSA and Associated
Agreements as though title and interest in those agreements had not been
assigned from LIFESCAN US to LIFESCAN Europe;

WHEREAS, LIFESCAN US and LIFESCAN Europe intended that LIFESCAN US’ title and
interest to the MSSA and Associated Agreements (as existing at the date of the
Assignment) be assigned to LIFESCAN EUROPE on 1 January 2008 and that the First
Amendment to the MSSA effective 11 December 2008 and the Amended and Restated
MSSA effective 14 May 2009 and the Associated Agreements dated 14 May 2009 would
be executed by LIFESCAN Europe, but were in fact executed by LIFESCAN US in
error. The Parties agree that a Novation shall be implemented to give effect to
the original intent; and

WHEREAS, LIFESCAN Europe, LIFESCAN US, UBI and UBS have agreed that, effective
1 January 2008 all rights in the MSSA and Associated Agreements inuring to the
benefit of LIFESCAN US, have inured and shall in the future inure to the benefit
of LIFESCAN Europe, and all duties and obligations of LIFESCAN US under the MSSA
and Associated Agreements have been and shall be owed to UBI and or UBS, as the
case may be, by LIFESCAN Europe; and

WHEREAS, LIFESCAN US, LIFESCAN Europe, UBI, and UBS have agreed that effective
1 January 2008, LIFESCAN US is and shall be released and discharged from all its
rights and obligations under the MSSA and Associated Agreements and all such
rights and obligations are assumed by LIFESCAN Europe; and

WHEREAS, given UBI and UBS were not on notice of LIFESCAN US’ and LIFESCAN
Europe’s intent, UBI and UBS shall have no liability for performing their
rights, duties and obligations under the MSSA and Associated Agreements in the
period from 1 January 2008 until the date of this Agreement as though title and
interest in the MSSA and Associated Agreements had not been assigned;

 

 

 

Novation Agreement and Amendment   Page 2  



--------------------------------------------------------------------------------

WHEREAS, to give effect to the parties’ intentions, certain amendments to the
MSSA are required, as set forth herein;

NOW THERFORE in consideration of the mutual covenants herein contained, the
parties for themselves, their successors and assigns do agree as follows:

 

1. The effective date of this Agreement is 1 January 2008 (the Effective Date).

 

2. LIFESCAN US, LIFESCAN Europe, UBI and UBS agree that this Agreement shall
constitute a novation of the obligations of LIFESCAN US under the MSSA and the
Associated Agreements. Accordingly, as of the Effective Date, all of the rights,
duties and obligations of LIFESCAN US under the MSSA and Associated Agreements
are as of the Effective Date assigned to and assumed by LIFESCAN Europe. UBI and
UBS recognize LIFESCAN Europe as LIFESCAN US’s successor in interest in and to
all of LIFESCAN US’s rights, duties and obligations in, to and under the MSSA as
of the Effective Date. UBI and UBS were not on notice of the Assignment and
therefore each of LIFESCAN US and LIFESCAN Europe indemnifies and releases UBI
and UBS against any claim arising from or in connection with: (i) UBI and UBS
performing their rights, duties and obligations from the Effective Date until
the date of this Agreement as though title and interest in the MSSA and the
Associated Agreements had not been assigned and novated from LIFESCAN US to
LIFESCAN Europe; and (ii) UBI or UBS following any notices, directions or
instructions given by LIFESCAN US prior to the date of this Agreement. LIFESCAN
Europe hereby ratifies confirms and agrees to all notices, directions and
instructions given by LIFESCAN US to UBI or UBS in connection with the MSSA or
the Quality Agreement up to the date of this Agreement.

 

3. LIFESCAN Europe undertakes to assume and perform the obligations of LIFESCAN
US under the MSSA and to be bound by and comply with its terms in every way as
if LIFESCAN Europe were, and had been from inception, a party to the MSSA in
lieu of LIFESCAN US.

 

 

 

Novation Agreement and Amendment   Page 3  



--------------------------------------------------------------------------------

4. Whenever the term “LifeScan” is used in the MSSA it shall mean and refer to
LIFESCAN Europe, unless otherwise specifically provided for otherwise.

 

5. Any dispute related to this Agreement shall be governed by the provisions of
Clause 20 of the MSSA, and the law to be applied in the event of such a dispute
shall be as provided by Clause 26.7 of the MSSA.

 

6. The parties agree to the following amendments to the MSSA.

 

a) The text of Clause 1.1(iii) Bankruptcy is amended by deleting the reference
to “U.S. law” and replacing it with “any applicable law”.

 

b) The text of Clause 4.2 Composition is deleted in its entirety and replaced
with the following:

“The Joint Steering Committee shall consist of members (Joint Steering Committee
Members) from each of UBS and LifeScan. The Joint Steering Committee Members
shall be comprised of senior management from each party (and the initial Joint
Steering Committee members are set out in Appendix C); provided however, that
LifeScan’s Joint Steering Committee Members can be comprised of senior
management from any of its Affiliates. Each party may change their nominated
Joint Steering Committee Member by written notice to the other party. Unless
otherwise agreed, the Joint Steering Committee will meet at least monthly, until
the first regulatory filing for the Initial Product is made. Additionally, the
Joint Steering Committee shall convene on a quarterly basis, to review and
approve work plans and progress under this Agreement and the Development
Agreement. Additionally, the Joint Steering Committee shall be available on a
more frequent basis to address key issues that may arise. All meetings of the
joint Steering Committee may be by teleconference, videoconference or any other
means of communication agreed to by the parties.

 

c) The first sentence of Clause 11.3(a) is amended by including “and its
Affiliates” after the reference to LifeScan in the first line.

 

 

 

Novation Agreement and Amendment   Page 4  



--------------------------------------------------------------------------------

7. Without prejudice to the provisions of this Agreement and for the sake of
clarity, the parties agree that, in addition to the MSSA itself, the following
addenda and related agreements are also novated as provided herein, with
LIFESCAN Europe assuming all of the rights, responsibilities and obligations of
LIFESCAN US under these addenda and agreements with effect from the Effective
Date:

 

  a) Quality Agreement

 

  b) First Product Addendum

 

  c) First Services Addendum

 

  d) Second Services Addendum

 

  e) Third Services Addendum

 

  f) Fourth Services Addendum

 

  g) Manufacturing Initiation Payment Addendum

(individually an Associated Agreement and collectively the Associated
Agreements)

 

8. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

 

9. The parties hereto agree that they will take those actions reasonably
necessary to carry out the matters contemplated by this Agreement or any of its
provisions.

 

10. LIFESCAN US, LIFESCAN Europe, UBI and UBS consent to all of the provisions
of this Agreement.

This Novation Agreement and Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile copies of this
Novation Agreement and Amendment shall be enforceable as originals.

The parties agree that all other provisions of the MSSA remain unchanged and
effective.

 

 

 

Novation Agreement and Amendment   Page 5  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Novation Agreement and First
Amendment to the Amended and Restated Master Services and Supply Agreement to be
executed by their duly authorized representatives.

 

LifeScan Europe division of Cilag

GmbH International

    By:   

/s/ Heinz Schmid

    By:  

/s/ Christian Cuzick

Name:   

Heinz Schmid

    Name:  

Christian Cuzick

Title:   

General Manager

    Title:  

Finance Director

Date:   

September 19, 2011

    Date:  

September 27, 2011

 

Universal Biosensors, Inc.     LifeScan, Inc. By:   

/s/ Paul Wright

    By:  

/s/ Eduardo A. Baéz

Name:   

Paul Wright

    Name:  

Eduardo A. Baéz

Title:   

CEO

    Title:  

VP Franchise Operations Development

Date:   

October 11, 2011

    Date:  

October 6, 2011

 

Universal Biosensors Pty Ltd By:  

/s/ Salesh Balak

Name:  

Salesh Balak

Title:  

Director

Date:  

October 11, 2011

 

 

 

Novation Agreement and Amendment   Page 6  